The offense is unlawful possession of whisky in dry area for purpose of sale. The punishment assessed is confinement in the county jail for a period of thirty days.
Appellant's first complaint is that the trial court erred in declining to sustain his motion for a peremptory instruction to the jury to return a verdict of not guilty. If the evidence is sufficient to show appellant's guilt beyond a reasonable doubt, then there was no error in the court's ruling. With the purpose in mind of determining this question, we have carefully read the statement of the facts in the record. We find that the testimony shows that Justice Precinct Number One was voted dry in 1936 as charged in the complaint and information, but we fail to find any evidence that the building or room occupied by appellant (where the whisky was found) was located within *Page 491 
said Justice Precinct. There is testimony to the effect that the house and room in question was located in the City of San Angelo, but no proof that San Angelo is located within the precinct in question. Consequently the proof is insufficient to show beyond a reasonable doubt that appellant offended against the law.
Inasmuch as the cause must be reversed, we do not deem it necessary to discuss any of the other questions presented for review.
The judgment is reversed and the cause remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.